Citation Nr: 1433551	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-04 310	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a right knee injury.

2.  Entitlement to an increased rating greater than 10 percent for right knee arthritis with limitation of motion.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1992 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a May 2014 rating decision, the New York RO awarded a separate 10 percent rating for arthritis of the right knee based on limitation of motion, effective February 1, 2012.  In view of this action, the Board has characterized the issues as set forth on the title page.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination in connection with his right knee disability in November 2011.  In her examination report, the examiner noted that she was not provided with the claims file for review, and that she did not find any information in the Computerized Patient Record System (CPRS) other than a 1996 x-ray.  The examiner took an oral history from the Veteran, who reported that he had been diagnosed with a meniscal condition.  The examiner noted that she did not have any confirmation of such a diagnosis.  Additionally, the examiner noted that the Veteran had frequent episodes of joint pain and frequent episodes of joint effusion in his right knee.

Because the November 2011 examiner was unable to confirm a diagnosis of a meniscal tear without reviewing the Veteran's VA medical records and other pertinent evidence in his claims file, it remains unclear to the Board whether the Veteran suffers from any meniscal (semilunar cartilage) conditions of the right knee.  As such, this matter must be remanded for a new VA examination.  See 38 C.F.R. §§ 4.1, 4.2 (2013); see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Wise v. Shinseki, 26 Vet. App. 517, 526 (2014) (an examiner's own disclaimer can reasonably raise questions as to the adequacy of the medical report); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 495-96 (2006) ("where the record does not adequately reveal the current state of the claimant's disability, VA must assist by providing the claimant a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment."). 

The Board notes that the Veteran was scheduled for another VA examination of his right knee in August 2012.  Although the Veteran did not report to the scheduled examination, the notice may have been sent to an old address.  Thus, the Board finds that another attempt to schedule the Veteran for an examination should be made.

In light of the remand, any additional and relevant VA or private treatment records should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Physically or electronically associate with the claims file any outstanding VA treatment records (if any) concerning the Veteran's right knee disability.

2.  Invite the Veteran to identify any additional medical providers who treated him for his right knee disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  The claims file, including any electronic files, should be made available to and reviewed by the examiner.  

Any and all studies, tests, medical imaging and evaluations deemed necessary by the examiner should be performed.  The examiner should specifically address the following:

a)  Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b)  Discuss functional impairment of the right and left knees, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.


4.  Finally, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

